DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 01/19/2022 and Applicant’s request for reconsideration of application 13/506407 filed 01/19/2022.
As such, claims 1 and 25-27 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present application, the examiner presently has no suggestions which will overcome the Alice 35 USC § 101 rejection as found in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 1 and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of clearing and settling of such financial instruments without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a system.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “storing a plurality of financial instrument data representing a plurality of financial instruments, wherein said financial instruments are associated with a plurality of rate-based strike prices associated with a plurality of coupon rates; and in response to receipt of data representing customer trading activity, associates one of said plurality of financial instrument data representing one of said plurality of financial instruments  with data representing a customer trading account associated with said customer as a customer financial instrument data representing a customer financial instrument, wherein said customer financial instrument data is associated with a first rate-based strike price, a first coupon rate, an initial margin value, and an expiration day; wherein said customer trading account is associated with data representing a customer account cash position; a clearing house, wherein, at the close of a trading day, said clearing house determines a daily margin adjustment value, wherein said daily margin adjustment value includes at least one of an adjustment to said initial margin value and a daily variation margin value, wherein said daily margin adjustment value is based at least in part on a change in market valuation of said customer financial instrument represented by said customer financial instrument data, wherein said change in market valuation is determined at least in part based on the current Overnight Index Swaps (OIS) interest rate yield curve; wherein when said daily margin adjustment value is greater than zero, said clearinghouse deducts an amount equal to said daily margin adjustment value from data representing a customer account cash position said customer trading account; wherein when said daily margin adjustment value is less than zero, said clearinghouse adds an amount equal to said daily margin adjustment value to data representing a customer account cash position said customer trading account; wherein on said expiration day for said customer financial instrument, after the close of trading on said trading exchange, determines substitute financial instrument data representing a substitute financial instrument  for said customer financial instrument, wherein said substitute financial instrument has a substitute coupon rate (cl) different from said first coupon rate (c2) and determines an adjusted exercise price data representing the difference in present value between said substitute financial instrument and said customer financial instrument, wherein said adjustment factor is determined as:
 (C2 – C1) ∑ Ƭc,i  DF(t, Tc,i)

where,
cx is a fixed coupon of said substitute financial instrument; c2 is a first coupon rate associated with a financial instrument being exercised by a customer;
Tci is the year fraction of the accrual period for fixed payments; and DF(t, Tc i) is the discount factor from t to Tc i ; wherein said discount factor is determined based on the current Overnight Index Swaps (OIS) interest rate yield curve;
wherein associates said substitute financial instrument and said exercise price data with said customer trading account, wherein, in response to subsequent instruction received, said substitute financial instrument data is traded by said customer using said trading exchange”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Clearing and settling of such financial instruments is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of transmitting and receiving data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a server with a processor, memory, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [00107-00109]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 25-27, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving from a trading system. The trading systems in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The labeling of market participant computer system as a “broker” or “merchant” computer system in claims 26 and 27 are non-functional descriptive matter.  Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract ideas of clearing and settling a financial option are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. Regarding arguments directed toward U.S. Patent No. 11212885, each case rises and falls on its own fact pattern and merits. 
Regarding the argument that the claims elements are not long prevalent in a commerce system and, therefore, are a practical application, the 2019 Patent Eligibility Guidance on makes clear that the addition of abstract claim limits, even if novel, to an abstract idea (a fundamental economic practice) does not make the abstract idea any less abstract and therefore, are still rendered patent ineligible. Further, applicant's arguments alleging the lack of prior art as evidence the claims contain an improvement and therefore are significantly more, this argument-sounding in § 102 novelty-is beside the point for a §101 inquiry. See Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., No. 1: 10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va. Oct. 24, 2014) ("The concern of § 101 is not novelty, but preemption.").
Regarding the argument that “the calculation of the adjusted exercise price is by no means a generic computer function” and “the determination of the adjusted exercise price allows the exchange of a first financial instrument at a first coupon rate for a second financial instrument - at a second, different coupon rate, while accounting for a true Net Present Value for each financial instrument and automatically adjusting the exercise price of the exchange. Such a technology has simply not previously been possible for a computerized exchange and provides a substantial expansion of the trading technology that a computerized exchange may offer”, the examiner argues that “the calculation of the adjusted exercise price is by no means a generic computer function”, “the determination of the adjusted exercise price allows the exchange of a first financial instrument at a first coupon rate for a second financial instrument - at a second, different coupon rate, while accounting for a true Net Present Value for each financial instrument and automatically adjusting the exercise price of the exchange”, and “identify differences in net present value and also account for them in the trade by adjusting the exercise price” are merely abstract ideas which the examiner has found no evidence previously existed in combination. However, the technology to implement the abstract idea of the claims (a programmed computer) did exist and is claimed and disclosed at a high level of generality. A general purpose computer is flexible—it can do anything it is programmed to do.  Therefore, the disclosure of a general purpose computer or a microprocessor as corresponding structure for a software function does nothing to limit the scope of the claim and “avoid pure functional claiming.” Further, the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (quoting Diamond v. Diehr, 450 U.S. 175, 191–92 (1981)). As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 06/04/2013 used as prior art in the office action submitted 06/04/2013.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
01/28/2022